DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0389257 A1 to Kung et al. (hereafter refers as Kung) in view of US 2022/0070829 A1 to Kusashima et al. (hereafter refers as Kusashima).
Regarding claims 1 and 16, Kung teaches a method (a method for performing sidelink HARQ-ACK feedback, Fig. 21) and a first user equipment (UE) for wireless communication (a receiver UE/first device for performing sidelink HARQ-ACK feedback, Fig. 21 and paragraphs [268, 283-285, 328-329]), comprising: 
a memory (memory 310, paragraph [329]); and 
one or more processors (CPU 308, paragraph [329]) operatively coupled to the memory (the CPU operatively coupled to the memory 310, paragraph [329] and Fig. 3-4), the memory and the one or more processors configured to (wherein the memory stores instructions which when executed by the CPU, causes the first device to perform the functions, paragraphs [328-330]): 
receive, from a second UE (a second device/transmitter UE, paragraphs [268, 283-285, 328-329]) and in sidelink resource of a sidelink resource pool (wherein the second device/transmitter UE is configured to select sidelink resource(s) from a resource pool(s) for communication, paragraphs [59-62, 65, 68, 79, 227]) of a set of sidelink resources pools (of a set of sidelink resource pools [configured] for the second device/transmitter UE, paragraphs [65, 70, 75]) of a sidelink component carrier (a sidelink component carrier is including the set of sidelink resources pools, paragraphs [81, 166]) of a set of sidelink component carriers (of a set of sidelink component carriers configured for sidelink communication, paragraphs [71, 80, 94]), information via a sidelink interface between the first UE and the second UE (the first device/receiver UE receives an information for identifying an HARQ-ACK feedback resource, from the second device, paragraphs [328-329], via a sidelink interface, paragraph [47], and on the sidelink resource(s), paragraphs [59-62, 65, 68, 79, 227]); and 
transmit, to the second UE, sidelink hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback using a sidelink feedback channel resource (the first device/receiver UE transmits, to the second device/transmitter UE, sidelink HARQ feedback using a sidelink feedback channel resource, paragraphs [328-329]) of a sidelink resource pool (of a group/pool of sidelink resources configured for sidelink communication, paragraphs [59-62, 122, 153-156, 269, 278-280, 328-329]) via a sidelink component carrier (wherein the resource pool is including in a sidelink component carrier, paragraphs [81, 266]) of the set of sidelink component carriers (of a set of sidelink component carriers configured for sidelink communication, paragraphs [71, 80, 94]) based at least in part on the information received from the second UE (wherein the sidelink feedback channel resource is determined based on the information received from the second device, paragraphs [328-329]).
However, Kung does not explicitly teach that the sidelink HARQ-ACK feedback is using a sidelink feedback channel resource of “the sidelink resource pool” of receiving the information from the first UE.
Kusashima teaches a method (a method for performing sidelink HARQ-ACK feedback, paragraph [91]) and a first user equipment (UE) for wireless communication (a second terminal device for performing sidelink HARQ-ACK feedback, paragraphs [91, 95, 96, 103, 107]), comprising: 
a memory (memory, paragraphs [236, 247]); and 
one or more processors (a processor, paragraphs [236, 247]) operatively coupled to the memory (the processor operatively coupled to the memory, paragraphs [236, 247), the memory and the one or more processors configured to (wherein the memory stores instructions which when executed by the processor, causes the second terminal device to perform the functions, paragraphs [236, 245, 247, 257]): 
receive, from a second UE (a first terminal device, paragraph [91]) and in sidelink resource of a sidelink resource pool (wherein the first terminal device is configured to select sidelink resource(s), paragraphs [52, 95, 96, 98] from a resource pool(s), i.e. resource pool designated by the NR-PDCCH, paragraphs [91, 95, 98, 104], for transmitting, paragraphs [59-62, 65, 68, 79, 227]) of a set of sidelink resources pools (of a set of sidelink resource pools [configured] for the first terminal device, paragraphs [83, 90, 98]) of a sidelink component carrier (a sidelink component carrier is including the set of sidelink resources pools, paragraph [83]) of a set of sidelink component carriers (of a set of sidelink component carriers configured for sidelink communication, paragraph [97]), information via a sidelink interface between the first UE and the second UE (the second terminal device receives an information, i.e. NR-PSCCH, and on the sidelink resource(s), paragraph [91]); and 
transmit, to the second UE, sidelink hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback using a sidelink feedback channel resource (the second terminal device transmits, to the first terminal device , a sidelink HARQ feedback using a sidelink feedback channel resource, paragraph [91]) of the sidelink resource pool (of the same sidelink resource pool that receiving the information, i.e. resource pool designated by the NR-PDCCH, paragraph [91]) via the sidelink component carrier (wherein the resource pool is including in the sidelink component carrier, paragraph [83]) of the set of sidelink component carriers (of a set of sidelink component carriers configured for sidelink communication, paragraph [97]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting to the second UE the sidelink HARQ-ACK feedback using a sidelink feedback channel resource of the sidelink resource pool that receiving the information as taught by Kusashima, with the teachings of transmitting to the second UE the sidelink HARQ-ACK feedback using a sidelink feedback channel resource of a sidelink resource as taught by Kung, for a purpose of increasing efficiency for the transmitting and receiving by allowing the first user equipment to transmit and receive via the [same] sidelink resource pool (see Kusashima, paragraph [91]).
Regarding claims 2 and 17, the combination of Kung and Kusashima further teaches the sidelink HARQ-ACK feedback is managed per sidelink component carrier of the set of sidelink component carriers and per sidelink resource pool of the set of sidelink resource pools (wherein the sidelink HARQ-ACK feedback is allocated/scheduled per resource/CC and per resource/CC group, see Kung, paragraphs [266, 268, 276]), wherein the set of sidelink component carriers comprises a set of sidelink resource pools (wherein the sidelink component carriers comprise the sidelink resource pools, see Kung, paragraphs [81, 166], see Kusashima, paragraphs [83, 97]).
Regarding claims 3 and 18, Kung further teaches wherein: the sidelink resource pool is configured with the sidelink feedback channel resource to enable a transmission of the sidelink HARQ-ACK feedback (wherein the resource/CC group is configured with at least one resource for transmission of sidelink HARQ-ACK feedback, paragraphs [266, 268, 276]).
Regarding claims 4 and 19, Kung further teaches wherein: the sidelink component carrier is included in a group of preconfigured sidelink component carriers that are aggregated when sidelink carrier aggregation is configured for the first UE and the second UE (wherein the sidelink CC is included in a group/pool of preconfigured sidelink CCs that are aggregated when sidelink carrier aggregation is configured for the UEs, paragraphs [81]). 

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0389257 A1 to Kung et al. (hereafter refers as Kung) in view of US 2022/0070829 A1 to Kusashima et al. (hereafter refers as Kusashima) as applied to claims above, and further in view of US 2020/0146010 A1 to Abdoli et al. (hereafter refers as Abdoli).
Regarding claims 5 and 20, the combination of Kung and Kusashima further teaches the group of preconfigured sidelink component carriers are associated with a sidelink feedback channel configuration (a group/pool of sidelink resources are associated with a sidelink feedback channel configuration, see Kung, paragraphs [59-62, 122, 153-156, 269, 278-280, 328-329]), however, does not explicitly teach the configuration is a “common” configuration”.
Abdoli teaches a group of preconfigured sidelink component carriers are associated with a common sidelink channel configuration (a group of preconfigured sidelink resources, i.e. component carriers, paragraph [100], are associated with a common sidelink channel configuration, abstract and paragraphs [100, 194]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of group of preconfigured sidelink component carriers are associated with a common sidelink channel configuration as taught by Abdoli, with the teachings of the group of preconfigured sidelink component carriers are associated with the sidelink feedback channel configuration as taught by the combination of Kung and Kusashima, for a purpose of enabling the group of UEs to use the similar channel configuration, thus increase efficiency in allocating the preconfigured resources by using simply using the [single] common sidelink feedback channel configuration (see Abdoli, abstract and paragraphs [100, 194]).
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0389257 A1 to Kung et al. (hereafter refers as Kung) in view of US 2022/0070829 A1 to Kusashima et al. (hereafter refers as Kusashima) as applied to claims above, and further in view of US 2020/0146010 A1 to Abdoli et al. (hereafter refers as Abdoli) and US 2021/0127351 A1 to Stojanovski (hereafter refers as Stojanovski).
 Regarding claims 6 and 21, the combination of Kung and Kusashima further teaches the group of preconfigured sidelink component carriers are associated with a sidelink feedback channel configuration (a group/pool of sidelink resource are associated with a sidelink feedback channel configuration, see Kung, paragraphs [59-62, 122, 153-156, 269, 278-280, 328-329]), however, does not explicitly teach the configuration is a “common” configuration”.
Abdoli teaches a group of preconfigured sidelink component carriers are associated with a common sidelink channel configuration (a group of preconfigured sidelink resources, i.e. component carriers, paragraph [100], are associated with a common sidelink channel configuration, abstract and paragraphs [100, 194]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of group of preconfigured sidelink component carriers are associated with a common sidelink channel configuration as taught by Abdoli, with the teachings of the group of preconfigured sidelink component carriers are associated with the sidelink feedback channel configuration as taught by combination of Kung and Kusashima, for a purpose of enabling the group of UE to use the similar channel configuration, thus increase efficiency in allocating the preconfigured resources by using simply using the [single] common sidelink feedback channel configuration (see Abdoli, abstract and paragraphs [100, 194]).
	However, the combination of Kung, Kusashima and Abdoli does not explicitly teach the group of preconfigured sidelink component carriers correspond to sidelink component carriers on which the UE is able to “perform a simultaneous transmission with aligned channels”.
	Stojanovski teaches the component carriers on which the UE is able to perform a simultaneous transmission with aligned channels (the UE is allocated/configured with a group of CCs, in which the UE is able to perform a simultaneous transmission with aligned channels, paragraphs [41, 279]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the component carriers on which the UE is able to perform a simultaneous transmission with aligned channels as taught by Stojanovski, with the teachings of the group of preconfigured sidelink component carriers are associated with the common sidelink feedback channel configuration as taught by combination of Kung, Kusashima and Abdoli, for a purpose of enabling the UE to use multiple CCs for simultaneous transmission, thus increasing diversity for the transmissions (see Stojanovski, paragraphs [41, 279]).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0389257 A1 to Kung et al. (hereafter refers as Kung) in view of US 2022/0070829 A1 to Kusashima et al. (hereafter refers as Kusashima) as applied to claims above, and further in view of US 2019/0246377 A1 to Zhou et al. (hereafter refers as Zhou).
Regarding claims 7 and 22, the combination of Kung and Kusashima further teaches wherein the sidelink component carrier is included in a group of sidelink component carriers that are aggregated when sidelink carrier aggregation is configured for the first UE and the second UE (wherein the sidelink CC is included in a group of CCs that are aggregated configured for the UEs, see Kung, paragraph [81]). However, the combination of Kung and Kusashima does not explicitly teach that the sidelink component carriers are “intra-band” sidelink component carriers.
Zhou teaches a sidelink component carrier is included in a group of intra-band sidelink component carriers that are aggregated when sidelink carrier aggregation is configured for UE (a UE is configured with sidelink component carriers aggregated, wherein the sidelink component carriers are intra-band sidelink component carriers, paragraph [20]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sidelink component carrier is included in a group of intra-band sidelink component carriers that are aggregated when sidelink carrier aggregation is configured for UE as taught by Zhou, with the teachings of wherein the sidelink component carrier is included in a group of sidelink component carriers that are aggregated when sidelink carrier aggregation is configured for the first UE and the second UE as taught by combination of Kung and Kusashima, for a purpose of enabling the UEs to use a single radio frequency transmit/receive chain for transmission/reception of sidelink signals on the aggregated carriers, thus increasing efficiency in transmissions while using a single transmission/receiving chain (see Zhou, paragraph [20]).

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0389257 A1 to Kung et al. (hereafter refers as Kung) in view of US 2022/0070829 A1 to Kusashima et al. (hereafter refers as Kusashima) and US 2019/0246377 A1 to Zhou et al. (hereafter refers as Zhou) as applied to claims above, and further in view of US 2014/0064233 A1 to Oizumi et al. (hereafter refers as Oizumi).
Regarding claims 8 and 23, the combination of Kung, Kusashima and Zhou further teach wherein the intra-band sidelink component carriers are associated with a sidelink feedback channel configuration (a group/pool of sidelink resource are associated with a sidelink feedback channel configuration, see Kung, paragraphs [59-62, 122, 153-156, 269, 278-280, 328-329], wherein the sidelink resources/CCs are intra-band sidelink component carriers, see Zhou, paragraph [20]).
However, the combination of Kung, Kusashima and Zhou does not explicitly teach the a sidelink feedback channel configuration is a “common” configuration.
 Oizumi teaches an intra-band sidelink component carriers are associated with a common configuration (an intra-band component carriers are associated with a common configuration to a plurality of terminals, paragraph [311]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of intra-band sidelink component carriers are associated with a common configuration as taught by Oizumi, with the teachings of intra-band sidelink component carriers are associated with the sidelink feedback channel configuration as taught by combination of Kung, Kusashima and Zhou, for a purpose of enabling the group of UEs to use the similar channel configuration, thus increase efficiency in allocating the resources by using simply using the [single] common sidelink feedback channel configuration (see Oizumi, paragraph [311]).

Claims 9-12 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0389257 A1 to Kung et al. (hereafter refers as Kung) in view of US 2022/0070829 A1 to Kusashima et al. (hereafter refers as Kusashima) as applied to claims above, and further in view of US 2020/0382354 A1 to Sengupta et al. (hereafter refers as Sengupta).
Regarding claims 9 and 24, the combination of Kung and Kusashima further teaches wherein the sidelink component carrier is a first sidelink component carrier (a group/pool of sidelink resources are associated with a sidelink feedback channel configuration and including a first sidelink component carrier, see Kung, paragraphs [59-62, 122, 153-156, 269, 278-280, 328-329]), the first sidelink component carrier is a function of a sidelink feedback channel configuration of a second sidelink component carrier that is aggregated with the first sidelink component carrier (wherein the first sidelink component carrier and a second sidelink component carrier ,are aggregated, see Kung, paragraph [81]).
However, the combination of Kung and Kusashima does not explicitly teach a “rate matching pattern” associated with the first sidelink component carrier.
Sengupta teaches a rate matching pattern associated with a first component carrier is a function of a feedback channel configuration of a second sidelink component carrier that is aggregated with the first component carrier (wherein rate matching pattern associated with a first CC, wherein the first CC is aggregated with a second CC as part of channel configuration, paragraphs [115-120, 123]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of rate matching pattern associated with a first component carrier is a function of a feedback channel configuration of a second sidelink component carrier that is aggregated with the first component carrier as taught by Sengupta, with the teachings of the sidelink component carrier as taught by combination of Kung and Kusashima, for a purpose of increase efficiency in carrier aggregation communication by using rate matching pattern per component carrier (see Sengupta, paragraphs [115-120, 123]).
Regarding claims 10 and 25, the combination of Kung, Kusashima and Sengupta further teaches the rate matching pattern is defined per sidelink component carrier (wherein the rate matching pattern is defined per component carrier, see Sengupta, paragraphs [115-120, 123], provisional 62/889,437, pages 15-17, wherein the component carrier is a sidelink component carrier, see Kung, paragraph [81]).  
Regarding claims 11 and 26, Kung further teaches the sidelink feedback channel configuration includes a periodicity (wherein the sidelink feedback channel configuration defines a periodicity, paragraphs [86, 166, 167, 229, 268, 340]).
Regarding claims 12 and 27, Kung further teaches a first slot associated with the first sidelink component carrier is not associated with a sidelink feedback channel resource and a second slot associated with the second sidelink component carrier is associated with a sidelink feedback channel (wherein an PSCCH and an associated PSFCH, i.e. feedback channel, are associated with different slots/timings and different component carriers/frequencies, paragraphs [185, 188, 231-233, 260, 263]).

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0389257 A1 to Kung et al. (hereafter refers as Kung) in view of US 2022/0070829 A1 to Kusashima et al. (hereafter refers as Kusashima) and US 2020/0382354 A1 to Sengupta et al. (hereafter refers as Sengupta) as applied to claims above, and further in view of US 2022/0046698 A1 to Zhao et al. (hereafter refers as Zhao).
Regarding claims 13 and 28, the combination of Kung, Kusashima and Sengupta does not explicitly teach “a length of a sidelink control channel or a length of a sidelink shared channel associated with the first sidelink component carrier is shortened to correspond to a length of the sidelink feedback channel of the second slot”.
Zhao teaches a length of a sidelink control channel or a length of a sidelink shared channel associated with the first sidelink component carrier is shortened to correspond to a length of the sidelink feedback channel of the second slot (a length of sidelink transmission is shortened to transmit a long feedback channel, paragraphs [164-166] and Fig. 4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of length of a sidelink control channel or a length of a sidelink shared channel associated with the first sidelink component carrier is shortened to correspond to a length of the sidelink feedback channel of the second slot as taught by Zhao, with the teachings of combination of Kung, Kusashima and Sengupta, for a purpose of increase efficiency transmission by allowing the sidelink feedback channel to be transmitted by shorten the length of the sidelink control channel/sidelink shared channel (see Zhao, paragraphs [164-166] and Fig. 4).

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0389257 A1 to Kung et al. (hereafter refers as Kung) in view of US 2022/0070829 A1 to Kusashima et al. (hereafter refers as Kusashima) and US 2020/0382354 A1 to Sengupta et al. (hereafter refers as Sengupta) as applied to claims above, and further in view of US 2018/0184424 A1 to Wang et al. (hereafter refers as Wang).
Regarding claims 14 and 29, the combination of Kung, Kusashima and Sengupta further teaches groups of UEs are associated with a same set of sidelink component carriers or a same sidelink resource pool (wherein the groups of UEs, i.e. first and second groups of UEs, are associated with a same set of sidelink resource pool, see Kung, paragraphs [166, 200-203, 219-229, 277-279]).
However, the combination of Kung, Kusashima and Sengupta does not explicitly teach “the rate matching pattern for a first group of UEs that includes the first UE and the second UE does not affect a second group of UEs”.
Wang teaches a rate matching pattern for a first group of UEs that includes the first UE and the second UE does not affect a second group of UEs (a first group of UEs uses a rate matching to around resource elements associated with a second group of UEs, thus does not affect the second group of UEs, paragraphs [40-41]), wherein the first group of UEs and the second group of UEs are associated with a same sidelink resource pool (wherein the first group and second group use a same resource pool, i.e. resources that including 60KHz subcarrier spacing and 120 KHz subcarrier spacing, paragraphs [40-41]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the rate matching pattern for a first group of UEs that includes the first UE and the second UE does not affect a second group of UEs as taught by Wang, with the teachings of groups of UEs are associated with a same set of sidelink component carriers or a same sidelink resource pool as taught by combination of Kung, Kusashima and Sengupta, for a purpose of reduce interference between the first and second group of UEs by enabling the UEs in the first group to use rate matching pattern (see Wang, paragraphs [40-41]).

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0389257 A1 to Kung et al. (hereafter refers as Kung) in view of US 2022/0070829 A1 to Kusashima et al. (hereafter refers as Kusashima) as applied to claims above, and further in view of US 2019/0246377 A1 to Zhou et al. (hereafter refers as Zhou) and US 2020/0382354 A1 to Sengupta et al. (hereafter refers as Sengupta).
Regarding claims 15 and 30, the combination of Kung and Kusashima does not explicitly teach that the sidelink component carriers are “intra-band” sidelink component carriers.
Zhou teaches a sidelink component carrier is a first intra- band sidelink component carrier and the first intra-band sidelink component carrier is a function of a sidelink channel configuration of a second intra-band sidelink component carrier that is aggregated with the first intra-band sidelink component carrier (a UE is configured with sidelink component carriers aggregated, wherein the sidelink component carriers are intra-band sidelink component carriers, paragraph [20]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sidelink component carrier is a first intra- band sidelink component carrier and the first intra-band sidelink component carrier is a function of a sidelink channel configuration of a second intra-band sidelink component carrier that is aggregated with the first intra-band sidelink component carrier as taught by Zhou, with the teachings of the sidelink feedback channel configuration as taught by combination of Kung and Kusashima, for a purpose of enabling the UEs to use a single radio frequency transmit/receive chain for transmission/reception of sidelink signals on the aggregated carriers, thus increasing efficiency in transmissions while using a single transmission/receiving chain (see Zhou, paragraph [20]).
However, the combination of Kung, Kusashima and Zhou does not explici8tly teach “rate matching pattern”.
Sengupta teaches a rate matching pattern associated with the first component carrier is a function of a channel configuration of a second component carrier that is aggregated with the first component carrier (wherein rate matching pattern associated with a first CC, wherein the first CC is aggregated with a second CC as part of channel configuration, paragraphs [115-120, 123], provisional 62/889,437, pages 15-17).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of rate matching pattern associated with the first component carrier is a function of a channel configuration of a second component carrier that is aggregated with the first component carrier as taught by Sengupta, with the teachings of the sidelink component carrier as taught by combination of Kung, Kusashima and Zhou, for a purpose of increase efficiency in carrier aggregation communication by using rate matching pattern per component carrier (see Sengupta, paragraphs [115-120, 123], provisional 62/889,437, pages 15-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2022/0015071 A1 discloses sidelink transmission being transmitted via different time/frequency resources associated with PSFCH/sidelink feedback channel (see paragraph [267]).
US 2022/0150908 A1 discloses transmitting, from a first UE, information related to sidelink HARQ-ACK to first UE, and based on the information, the second UE transmits sidelink HARQ-ACK to the first UE (see paragraphs [44-53, 114-119]) and resource pool comprises a set of CCs (see paragraphs [47-49, 53, 68]).
US 2022/0060929 A1 discloses selecting a sidelink resource within a resource pool for transmitting (paragraphs [31, 175, 192]), wherein multiple resource pools are configured for a UE, wherein the resource pools are configured for component carrier (paragraphs [46, 97, 120-122]).
US 2022/0159645 A1 discloses the UE selects SL resource for transmission and the UE assists SL resource selection for other UE (paragraphs [159-160]), wherein the one or more resource pools are configured to a carrier (paragraph [207]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        December 1, 2022